Citation Nr: 0700227	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied service connection 
for diabetes mellitus.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran is seeking service connection for diabetes 
mellitus claimed as a result of exposure to herbicides while 
stationed in Thailand in 1967.  

The RO's attention is directed to a January 6, 2003 letter 
from the Assistant Secretary of Defense that was addressed to 
VA's former Chief Officer for Public Health and Environmental 
Hazards.  In effect, the letter and attachments, indicated 
that herbicide testing was conducted in areas outside of 
Vietnam, to include parts of Thailand.  Also, a VA 
Informational Fact Sheet dated September 30, 2003, addressed 
exposure to herbicides outside of Vietnam.  In that Fact 
Sheet, it was recommended that the RO "contact the 211 staff 
with claims that you have for Agent Orange exposure outside 
of Vietnam and Korea.  Such claims should be developed for 
proof of exposure."

The veteran avers exposure to herbicides in Thailand.  Given 
the circumstances of his illness, as well as the information 
regarding herbicide exposure outside Vietnam, it is in the 
best interest of the veteran to remand the case for further 
development.

The case is remanded for the following actions:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2. The RO is to contact the 211 staff for 
development of this claim based on Agent 
Orange exposure outside of Vietnam.  The 
claim should be developed for proof of 
exposure.

3. After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

